Citation Nr: 0317899	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to March 1974.  
The veteran also had service from April 1974 through August 
1975; however, his discharge papers show that he was 
discharged under other than honorable conditions.  An October 
1984 VA administrative decision determined that from April 9, 
1974 through August 29, 1975, the veteran's discharge was not 
under conditions other than dishonorable and he was not 
eligible for veterans benefits for this period of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
bilateral hearing loss. 

In March 2003, a letter was sent to the veteran at his 
address of record notifying him that his claims file was 
being forwarded to the Board for its review.  This letter was 
returned by the post office marked as delivery attempted but 
addressee not known.  "In the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  The veteran is 
considered adequately notified of all actions through his 
accredited representative.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Sensorineural hearing loss was not present during service 
or in the first post service year; nor is it shown by 
competent medical evidence to be linked to service or any 
incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and an organic disease of the nervous system may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On audiological examination at entry into active service in 
July 1969, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
10

30
LEFT
15
10
05

25

There was no hearing test at the time his honorable military 
service ended.  

In June 1974, the veteran received another audiological 
examination prior to his discharge.  On audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
30
LEFT
15
15
05
30
30

On VA audiological evaluation in January 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
45
50
45
LEFT

50
45
60
75

Average pure tone decibel loss in the ranges from 1000 to 
4000 Hertz were noted to be 48 in the right ear and 58 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 88 in the left 
ear.  The diagnosis was moderate sensorineural hearing loss 
bilaterally.

A private audiogram dated in March 2001 was received showing 
a diagnosis of mild to moderate sensorineural hearing loss in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear.

In an August 2002 personal hearing, the veteran testified 
that during service he listened to radio transmissions in 
Morse code and a code read in different various tones and 
volume ranges.  He testified that he felt he should be 
service-connected for bilateral hearing loss because he had 
not been exposed to any loud noises since getting out of the 
service.  

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in the March 2002 
supplemental statement of the case.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for service connection for bilateral 
hearing loss.  The Board concludes the discussions in the 
July 2001 rating decision, the statement of the case (SOC) 
issued in March 2002, the supplemental statement of the case 
(SSOC) issued in September 2002, as well as letters sent to 
him informed him of the information and evidence needed to 
substantiate his claim for service connection and complied 
with VA's notification requirements.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  It is apparent from his 
communications with VA that he is aware of the evidence 
needed to establish service connection for bilateral hearing 
loss, and what evidence VA would/did obtain on his behalf and 
no further notice is required to comply with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
Board concludes that VA has complied with all notification 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has attempted to obtain all current records 
of the veteran's treatment.  The RO attempted to obtain 
treatment records from the Barnett Hearing Center using an 
address provided by the veteran; however, the request was 
returned by the post office for insufficient address.  The RO 
notified the veteran in a May 2001 letter of its inability to 
obtain these records and asked for a good address for this 
facility.  He has not responded to VA's request.  VA cannot 
assist the veteran further in this regard without his 
cooperation.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).  VA provided the 
veteran examinations in January 1999, and he has been given 
the opportunity to present evidence and testimony in a 
personal hearing before a hearing officer at the RO in August 
2002.  The veteran has not referenced any unobtained evidence 
that might substantiate his claim for service connection for 
bilateral hearing loss or that might be pertinent to the 
basis of the denial of the claim.  The Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
requirements of the VCAA have been met.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002)

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2002), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2002).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

First, the Board notes that while the veteran meets the 
requirement of a current hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385 (2002), the evidence does 
not support service connection for hearing loss.  In this 
case, the veteran contends that he sustained hearing loss in 
service from exposure to noise as a radio operator.  The 
veteran does not contend and the evidence does not show that 
this occurred while he was engaged in combat.  Nor does the 
record show that the veteran is a combat veteran.  As such, 
the veteran's statements alone are insufficient to establish 
the occurrence of injury from acoustic trauma in service.  
See 38 C.F.R. § 3.304(d) (2002).  The service medical records 
do not document any treatment for acoustic trauma, and the 
only examination conducted during his period of honorable 
active service does not show a hearing loss.  Although he 
showed hearing loss on his examination in July 1974, this was 
during his service from which he received an other than 
honorable discharge.  As such, this examination is considered 
postservice, and occurred more than a year following his 
honorable discharge from active service.  

The Board has considered the veteran's statements regarding 
the origin of his bilateral hearing loss; however, this is 
not competent evidence to show that acoustic trauma from 
listening to radio intercepts was the cause of his hearing 
loss.  In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1).  Further, competent medical evidence is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2)).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
etiology of the veteran's hearing loss is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002)  See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

